   Case: 1:20-cv-00096-ACL Doc. #: 4 Filed: 04/20/20 Page: 1 of 1 PageID #: 96


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 Amanda Hathaway,                                     )
                                                      )
                                                      )
                 Plaintiff,                           )
                                                      )
         vs.                                          )             Case No. 4:20-cv-00556 UNA
                                                      )
                                                      )
 State Farm Mutual Automobile Insurance               )
 Company.                                             )
                                                      )
                                                      )
                 Defendant.                           )

                                                 ORDER

        The above styled and numbered case was filed and opened on April 20, 2020, and assigned

to the Eastern Division.

        After a review of the case, it was determined the case was assigned incorrectly. The case

should have been assigned to the Southeastern Division.

        Accordingly,

        IT IS HEREBY ORDERED that the above styled case is transferred to the Southeastern

Division and assigned to the Honorable Abbie Crites-Leoni, United States Magistrate Judge, under

cause number 1:20-cv-00096 ACL.

        IT IS FURTHER ORDERED that cause number 4:20-cv-00556 UNA be

administratively closed.

                                                                    GREGORY J. LINHARES
                                                                      CLERK OF COURT


Dated: April 20, 2020                                          By: Michele Crayton
                                                                 Court Services Manager
In all future documents filed with the Court, please use the following case number 1:20-cv-00096 ACL.
